This is an appeal by defendant from a judgment entered in the Ulster county clerk’s office in favor of the plaintiff and from the order denying defendant’s motion to set aside the verdict of the jury. The action was brought against defendant, Commercial Casualty Insurance Company, which had issued an accident insurance policy on the life of Volney Charles Moore payable to the plaintiff herein as the designated beneficiary. On September 18, 1938, the assured was driving his automobile between Modena and New Paltz when his car left the highway and ran into a pile of stones and a clump of trees. On September twentieth, following the accident, he went to bed where he remained until September twenty-sixth, when he was removed to St. Luke’s Hospital where he died on September twenty-eighth. The cause of death was stated as lobar pneumonia. There is evidence that prior to the accident, deceased was in good health and that as the result of the accident he developed pneumonia from which he died. A question of fact was presented and there is evidence to sustain the verdict of the jury that assured died from bodily injuries sustained in the accident. The judgment and order of the trial court should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.